UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7427


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE SHELDON JUPITER, a/k/a Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.       Samuel G. Wilson,
District Judge. (5:93-cr-00004-SGW-1; 5:13-cv-80630-SGW-RSB)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clarence Sheldon Jupiter seeks to appeal the district

court’s     order        construing       his      “Motion        Under     18     U.S.C.S.

§ 3742(e)” as a successive 28 U.S.C. § 2255 (2012) motion and

dismissing it for lack of jurisdiction and the district court’s

order denying Jupiter’s motion for reconsideration.                              The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability        will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies    this   standard       by

demonstrating         that     reasonable         jurists    would       find     that    the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack    v.      McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states   a     debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Jupiter has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                              2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                     3